 1   Stuart M. Richter (SBN 126231)
     stuart.richter@kattenlaw.com
 2   Andrew J. Demko (SBN 247320)
     andrew.demko@kattenlaw.com
 3   KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
 4   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 5   Facsimile: 310.788.4471
 6   Rebecca K. Lindahl (pro hac vice)
     rebecca.lindahl@kattenlaw.com
 7   KATTEN MUCHIN ROSENMAN LLP
     550 South Tryon Street, Suite 2900
 8   Charlotte, NC 29202-4213
     Telephone: 704.344.3141
 9   Facsimile: 704.344.2277
10   Attorneys for Defendant Cree, Inc.
11
12
13
14
15
16
17
18
                                  UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
                                               OAKLAND DIVISION
21
22
23
24
25
26
27
28

     [PROPOSED] PROTECTIVE ORDER                                  4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   JEFF YOUNG, individually and on                  Case No.   4:17-cv-06252-YGR
     behalf of all others similarly situated,
 2                                                    Hon. Yvonne Gonzalez Rogers
                       Plaintiff,
 3
              v.
 4                                                    [PROPOSED] PROTECTIVE
     CREE, Inc.,                                      ORDER
 5
                       Defendant.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] PROTECTIVE ORDER                                      4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, good cause
 2   having been shown, the following Protective Order (the “Order”) is hereby entered
 3   to facilitate and expedite discovery in this action.
 4            Disclosure and discovery activity in this action are likely to involve
 5   production of confidential, proprietary, or private information for which special
 6   protection from public disclosure may be warranted. The parties acknowledge that
 7   this Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge that Civil
11   Local Rule 79-5 sets forth the procedures that must be followed and the standards
12   that will be applied when a party seeks permission from the court to file material
13   under seal.
14            IT IS HEREBY ORDERED that Plaintiff, Defendant, and any person
15   subject to this Order shall adhere to the following terms:
16            1.       Definition of Protected Material. “Protected Material” means all
17   documents, tangible items, testimony, written discovery responses, and
18   information that have been properly designated by any party or non-party as
19   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” pursuant to this Order.
20   Such information produced by non-parties in connection with this litigation is also
21   protected by the remedies and relief provided by this Order. Nothing in these
22   provisions should be construed as prohibiting a non-party from seeking additional
23   protections.
24            2.       Criteria for Designation.          A party or non-party may designate
25   material as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” only in
26   accordance with the following procedures:
27                     (a)      “CONFIDENTIAL” Material.           A party or non-party (the
28   “Designating Party”) may designate documents, tangible items, testimony, or other
                                                      1
     [PROPOSED] PROTECTIVE ORDER                                           4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   information (collectively, “material”) as “CONFIDENTIAL” if the party or non-
 2   party reasonably believes that the material contains a trade secret or other
 3   proprietary or confidential business, technical, sales, marketing, financial or other
 4   commercial information.
 5                     (b)      “ATTORNEYS’ EYES ONLY” Material. The Designating
 6   Party may designate documents, tangible items, testimony, or other information
 7   (collectively, “material”) as “ATTORNEYS’ EYES ONLY” if the party or non-
 8   party reasonably believes that the material (i) qualifies as “CONFIDENTIAL” as
 9   defined above; and (ii) the confidentiality of such material cannot be adequately
10   maintained so as to protect the reasonable interests of the Designating Party unless
11   the disclosure of the material is limited to the persons to whom “ATTORNEYS’
12   EYES ONLY” material may be disclosed pursuant to this Order.
13       3. Manner of Designation.
14            Exercise of Restraint and Care in Designating Material for Protection. Each
15   Party or Non-Party that designates information or items for protection under this
16   Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. To the extent it is practical to do so, the
18   Designating Party must designate for protection only those parts of material,
19   documents, items, or oral or written communications that qualify – so that other
20   portions of the material, documents, items, or communications for which
21   protection is not warranted are not swept unjustifiably within the ambit of this
22   Protective Order.
23            Mass, indiscriminate, or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purpose (e.g., to unnecessarily encumber or retard the case development process or
26   to impose unnecessary expenses and burdens on other parties) expose the
27   Designating Party to court remedies.
28
                                                      2
     [PROPOSED] PROTECTIVE ORDER                                       4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1            If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection at all or do not qualify for
 3   the level of protection initially asserted, that Designating Party must promptly
 4   notify all other parties that it is withdrawing the mistaken designation.
 5            The Designating Party shall designate Protected Material in the following
 6   manner:
 7                (a) For information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), by placing the notation “CONFIDENTIAL” or “ATTORNEYS’
10   EYES ONLY” on each page of such document. If only a portion or portions of the
11   material on a page qualifies for protection, the Designating Party also must clearly
12   identify the protected portion(s) (e.g., by making appropriate markings) and must
13   specify, for each portion, the level of protection being asserted;
14                (b) For information produced in some form other than documentary and
15   for any other tangible items, by placing the notation “CONFIDENTIAL” or
16   “ATTORNEYS’ EYES ONLY” on the item, or if such is not practicable, as
17   otherwise agreed by the parties If only a portion or portions of the information or
18   item warrant protection, the Producing Party, to the extent practicable, shall
19   identify the protected portion(s) and specify the level of protection being asserted.;
20                (c) For testimony given in deposition or in other pretrial or trial
21   proceedings, by (i) designating such testimony as “CONFIDENTIAL” or
22   “ATTORNEYS’ EYES ONLY” within the time periods allowed pursuant to
23   paragraph 4(c) of this Order; and (ii) requesting that the court reporter place the
24   notation “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” on each page of
25   the transcript so designated, which designated pages of the transcript shall be
26   separately bound and conspicuously marked on its cover; any testimony taken by
27   the parties during which Protected Material is being disclosed shall be taken as if
28   in camera without any persons in attendance other than the persons listed in
                                                      3
     [PROPOSED] PROTECTIVE ORDER                                          4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   Paragraph 6 below, except that the parties may by unanimous consent agree that
 2   additional persons may attend; and
 3                (d) For declarations, affidavits, written discovery responses, court filings
 4   or pleadings, by placing the notation “CONFIDENTIAL” or “ATTORNEYS’
 5   EYES ONLY” on the face of such document.
 6       4. Time of Designation. Unless otherwise agreed, the designation of any
 7   material as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall be made
 8   at the following times:
 9                (a) For documents, at the time of the production of documents;
10                (b) For declarations, affidavits, written discovery responses, and
11   pleadings, at the time of the service or filing, whichever occurs first; and
12                (c) For testimony, either (i) at the time that such testimony is given, or (ii)
13   within thirty (30) days after the receipt of the transcript of such testimony by the
14   Designating Party; and
15                (d) For documents received from a third-party in response to a subpoena,
16   within thirty (30) days after the receipt of such documents by the Designating
17   Party.
18       5. Resolution of Disputes Regarding Designation.                 If a party receiving
19   Protected Material (the “Receiving Party”) believes that any information is
20   improperly designated, as provided in this Order, it may, at any time, contest such
21   designation by sending written notice to the Designating Party. Receiving Party
22   does not waive its right to challenge a confidentiality designation by electing not to
23   mount a challenge promptly after the original designation is disclosed. The parties
24   shall attempt to resolve each challenge in good faith and must confer directly (in
25   voice to voice dialogue; relying solely on other forms of communication is not
26   sufficient) within 14 days of the date of notice. In conferring, the challenging party
27   must explain the basis for its belief that the confidentiality designation was not
28   proper and must give the Designating Party an opportunity to review the
                                                      4
     [PROPOSED] PROTECTIVE ORDER                                            4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   designated material, to reconsider the circumstances, and, if no change in
 2   designation is offered, to explain the basis for the chosen designation. If the parties
 3   cannot in good faith resolve the dispute, the parties will submit a joint letter brief
 4   that addresses their positions on removing or changing the designation; provided,
 5   however, that the Designating Party shall have the burden of proving that such
 6   particular Protected Material is properly designated. Protected Material that is
 7   subject to a dispute shall be treated as originally designated until the parties agree
 8   or the Court orders otherwise. In addition, the parties may submit a joint letter brief
 9   addressing their respective positions on a confidentiality designation at any time if
10   there is good cause for doing so, including a challenge to the designation of a
11   deposition transcript or any portions thereof. Any joint letter brief brought pursuant
12   to this provision must be accompanied by a competent declaration affirming that
13   the parties have complied with the meet and confer requirements imposed.
14       6. Persons to Whom Protected Material May Be Disclosed.
15                (a) Disclosure of “CONFIDENTIAL” Material. Material designated as
16   “CONFIDENTIAL” may be disclosed, and copies may be provided, only to the
17   following:
18                          i. The parties to this action;
19                         ii. The parties’ outside counsel of record and such counsel’s
20   support staff, legal assistants, and clerical personnel (collectively, “Outside
21   Counsel”);
22                        iii. Any expert witness or consultant (collectively, “Expert”)
23   retained by a party or its respective attorneys in connection with this action, but
24   only after such person has been provided with a copy of this Order and has
25   acknowledged his or her willingness to abide by the Order by executing the
26   attached Confidentiality Agreement;
27                        iv. Any witness who may testify at a deposition or trial in this
28   action with respect to Confidential Material, but only after such person has been
                                                      5
     [PROPOSED] PROTECTIVE ORDER                                       4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   provided with a copy of this Order and has acknowledged his or her willingness to
 2   abide by the Order by executing the attached Confidentiality Agreement;
 3                         v. Any non-party support services including, but not limited to,
 4   outside copying services, court reporting services, court reporters, and
 5   videographers as may be reasonably necessary in connection with the preparation
 6   or conduct of this action; and
 7                        vi. The Court and its personnel and any mediator or arbitrator
 8   having jurisdiction over this action.
 9                       vii. the author or recipient of a document containing the
10   information or a custodian or other person who otherwise possessed or knew the
11   information.
12                (b) Disclosure of “ATTORNEYS’ EYES ONLY” Material. Material
13   designated as “ATTORNEYS’ EYES ONLY” may be disclosed, and copies may
14   be provided, only to the following:
15                          i. The parties’ outside counsel of record and such counsel’s
16   support staff, legal assistants, and clerical personnel (collectively, “Outside
17   Counsel”);
18                         ii. Any expert witness or consultant (collectively, “Expert”)
19   retained by a party or its respective attorneys in connection with this action;
20                        iii. Any non-party support services including, but not limited to,
21   outside copying services, court reporting services, court reporters, and
22   videographers as may be reasonably necessary in connection with the preparation
23   or conduct of this action; and
24                        iv. The Court and its personnel and any mediator or arbitrator
25   having jurisdiction over this action.
26                         v. the author or recipient of a document containing the
27   information or a custodian or other person who otherwise possessed or knew the
28   information.
                                                      6
     [PROPOSED] PROTECTIVE ORDER                                         4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1                (c) Additional           Authorized   Disclosure   of   Protected   Materials.
 2   Notwithstanding anything to the contrary in ¶¶ 6(a) or 6(b) of this Order, particular
 3   Protected Materials that have been designated as “CONFIDENTIAL” or
 4   “ATTORNEYS’ EYES ONLY” may be disclosed and copies may be provided:
 5                          i. To any other persons with the prior written consent of the
 6   Designating Party; and
 7                         ii. To any other persons with the prior authorization of the Court.
 8       7. Disclosure and Use of Protected Material. The Receiving Party shall not
 9   disclose Protected Material except in accordance with this Order, nor use Protected
10   Material for any purpose other than preparing for and conducting the prosecution
11   and defense of the claims between or involving the parties to this proceeding and
12   any review or appellate proceedings that may follow. Disclosure of any Protected
13   Material shall be limited to disclosure reasonably necessary for the prosecution and
14   defense of claims in this proceeding.
15       8. No Limitation on Ability to Advise Clients. Nothing in this Order shall
16   bar or otherwise restrict any attorney from rendering advice to his or her client
17   with respect to this litigation and, in the course thereof, referring to or relying
18   generally upon his or her examination of documents or information designated as
19   Protected Material; provided, however, that in rendering such advice and in
20   otherwise communicating with his or her clients, the attorney shall not disclose the
21   content or the source of such information or documents contrary to the terms of
22   this Order.
23       9. Filings with This Court. To the extent that Protected Material is sought to
24   be filed with this Court, each such document and thing sought to be filed under
25   seal shall follow the requirements and procedures of Local Rule 79-5.
26       10. Duty to Return Documents and Things. Within sixty (60) days after the
27   entry of a final non-appealable judgment or order concluding the above-captioned
28   action or the complete settlement of all claims asserted against all parties in this
                                                        7
     [PROPOSED] PROTECTIVE ORDER                                             4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   action, each party shall, at its option, either return to the Designating Party or
 2   destroy all Protected Material received from the Designating Party, and shall
 3   destroy in whatever form stored or reproduced all work product and any other
 4   documents or tangible things that contain or refer to Protected Material. Outside
 5   Counsel for any party or non-party properly receiving Protected Material shall
 6   provide written certification of compliance with this provision to counsel for the
 7   Designating Party within ninety (90) days after the entry of a final non-appealable
 8   judgment or order concluding this action or the complete settlement of all claims
 9   asserted against all parties to this action. Counsel of record may retain one set of
10   all papers filed with the Court, including any Protected Material filed under seal
11   and need not destroy any work product containing any Protected Material.
12   Protected Material used as exhibits in hearings or other aspects of this matter may
13   be resealed at the request of either party.
14       11. Inadvertent Disclosure of Protected Material.        Inadvertent failure to
15   identify documents or items as “CONFIDENTIAL” or “ATTORNEYS’ EYES
16   ONLY” information pursuant to the terms of this Order shall not constitute a
17   waiver of any otherwise valid claim for protection, so long as such claim is
18   asserted within thirty (30) days of the discovery of the inadvertent disclosure. At
19   such time, arrangements shall be made for the Designating Party to appropriately
20   mark the information in accordance with the terms of this Order. The Receiving
21   Party shall have no liability, under this Order or otherwise, for any disclosure of
22   information contained in documents or items not bearing a confidentiality legend
23   occurring before the Receiving Party was placed on notice of the Designating
24   Party’s claims of confidentiality.
25       12. Inadvertent Disclosure of Work Produce or Privileged Information.
26   When a Producing Party gives notice to Receiving Parties that certain inadvertently
27   produced material is subject to a claim of privilege or other protection, the
28   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                      8
     [PROPOSED] PROTECTIVE ORDER                                     4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   Procedure 26(b)(5)(B). If, after conferring, the parties are unable to reach a
 2   satisfactory agreement, the Producing Party may file a motion regarding the matter,
 3   but must do so within ten (10) business days after conferring with the Receiving
 4   Party. The Receiving Party shall not disclose to any person the document or thing
 5   for which the belated claim of immunity or privilege is being made, other than
 6   those persons who have had it in their possession prior to receipt of notification
 7   from the Producing Party, until ten (10) business days after receipt of the
 8   notification or, if a motion seeking the return of the inadvertently disclosed
 9   documents or information is filed with the Court, until the disposition of any such
10   motion.
11       13. Subpoena of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
12   Information. If any individual or entity subpoenas, orders production, or requests
13   discovery of Protected Material that a Receiving Party has obtained subject to this
14   Order, the Receiving Party shall promptly notify the Designating Party of same and
15   shall not produce the Protected Material until the Designating Party has had
16   reasonable time (at least ten (10) business days) to object or take other appropriate
17   steps. If the Designating Party timely seeks a protective order, the Party served
18   with the subpoena or court order shall not produce any information designated in
19   this action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
20   determination by the court from which the subpoena or order issued, unless the
21   Party has obtained the Designating Party’s permission. The Designating Party shall
22   bear the burden and expense of seeking protection in that court of its confidential
23   material – and nothing in these provisions should be construed as authorizing or
24   encouraging a Receiving Party in this action to disobey a lawful directive from
25   another court.
26       14. Duty to Report. When any attorney of record in this action becomes aware
27   of any disclosure of Protected Material to any person or in any circumstance not
28   authorized under this Protective Order, such attorney shall promptly report any
                                                      9
     [PROPOSED] PROTECTIVE ORDER                                      4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1   such violation to Outside Counsel for the Designating Party, use its best efforts to
 2   retrieve all unauthorized copies of the Protected Material, inform the person or
 3   persons to whom unauthorized disclosures were made of all the terms of this
 4   Protective Order, and request such person or persons to execute the attached
 5   Exhibit A attached hereto.
 6       15. Continuing Jurisdiction.                 After the conclusion of the above-captioned
 7   action, the provisions of this Order shall continue to be binding until further order
 8   of this Court, and this Court shall retain jurisdiction over the parties and any other
 9   person who has had access to Protected Material pursuant to this Order, in order to
10   enforce the provisions of this Order.
11       16. Limitations of Order. The restrictions set forth in any of the preceding
12   paragraphs shall not apply to material that:
13                (a) was, is, or becomes public in a manner other than by violation of this
14   Order;
15                (b) was already lawfully possessed by the non-designating party before
16   the disclosure by the Designating Party (except for documents or items in the
17   possession of the non-designating party that are subject to a confidentiality or non-
18   disclosure agreement); or
19                (c) was independently developed by the non-designating party by
20   personnel who did not receive or have access to the Designating Party’s Protected
21   Material.
22       17. Modification or Amendment of Order. This Order is without prejudice to
23   the right of any party to seek modification or amendment of this Order by further
24   Order of this Court upon motion and notice.
25
26   IT IS SO ORDERED.
27
28                       22ndday of ________________,
              DATED this ___          January         2019.
                                                          10
     [PROPOSED] PROTECTIVE ORDER                                               4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
 1                                                    ___________________________________
 2                                                    _ U.S. Magistrate Judge Thomas S. Hixson
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       11
     [PROPOSED] PROTECTIVE ORDER                                             4:17-cv-06252-YGR
     US_133104266v1_336091-00016 4/27/2018 11:23 AM
